     Case: 1:21-cv-02821 Document #: 11 Filed: 06/18/21 Page 1 of 2 PageID #:49




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS



 CENTRAL STATES, SOUTHEAST AND
 SOUTHWEST AREAS PENSION FUND,                       Civil Action No.: 1:21-cv-02821
 and CHARLES A. WHOBREY, as Trustee,
                                                     Hon. Elaine E. Bucklo
                        Plaintiffs,

      v.

 ALLIED AVIATION FUELING COMPANY
 OF ST. LOUIS, LLC f/k/a ALLIED
 AVIATION FUELING COMPANY OF ST.
 LOUIS, INC., a Delaware limited liability
 company,

                        Defendant.


                                      NOTICE OF MOTION

       PLEASE TAKE NOTICE that DEFENDANT’S UNOPPOSED MOTION FOR AN

EXTENSION OF TIME TO ANSWER OR OTHERWISE PLEAD TO PLAINTIFF’S

COMPLAINT, a copy of which is hereby served upon you, is noticed for Friday, June 25, 2021,

at 9:45 a.m., before the Honorable Elaine E. Bucklo in the United States District Court for the

Northern District of Illinois, Eastern Division, Chicago, Illinois.

Dated: June 18, 2021                           Respectfully submitted,



                                               By:       /s/Noreen H. Cull
                                                     Michael A. Kaplan (application for admission
                                                     pro hac vice forthcoming)
                                                     Craig Dashiell (application for admission pro
                                                     hac vice forthcoming)
                                                     LOWENSTEIN SANDLER LLP
                                                     1251 Avenue of the Americas
                                                     New York, New York 10020
      Case: 1:21-cv-02821 Document #: 11 Filed: 06/18/21 Page 2 of 2 PageID #:50




                                              Telephone: 212.262.6700

                                              Noreen Cull (ARDC No. 06229417)
                                              RILEY SAFER HOLMES & CANCILA LLP
                                              70 West Madison Street, Suite 2900
                                              Chicago, Illinois 60602
                                              Telephone: 312.471.8700

4843-0349-9475, v. 1




                                          2
